      Case 2:19-cv-00204-TOR     ECF No. 82    filed 12/23/20   PageID.1077 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    DANIELLE TEUSCHER, an
      individual; and DANIELLE                      NO: 2:19-CV-0204-TOR
 8    TEUSCHER, as mother and natural
      guardian of Z.F., a minor,                    ORDER OF DISMISSAL WITH
 9                                                  PREJUDICE
                                Plaintiffs,
10
            v.
11
      CCB-NWC LLC, a California limited
12    liability company, d/b/a, NW
      CRYOBANK,
13                              Defendant.

14

15         BEFORE THE COURT is the Parties’ Joint Motion for Entry of an Order of

16   Dismissal with Prejudice (ECF No. 81). The Parties have reached a negotiated

17   resolution of all claims and issues between/among themselves. The Parties request

18   the Court to enter an order dismissing this matter and all claims herein, with

19   prejudice and without an award of costs or fees to any Party. The Court has

20   reviewed the record and files herein, and is fully informed.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:19-cv-00204-TOR      ECF No. 82    filed 12/23/20   PageID.1078 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5         DISMISSED with prejudice and without an award of costs or fees to any

 6         Party.

 7      2. All deadlines, hearings and trial are VACATED.

 8      3. The Court maintains jurisdiction over this matter until Z.F. receives the

 9         settlement award when she turns 18 years old.

10         The District Court Executive is directed to enter this Order and Judgment of

11   Dismissal, furnish copies to counsel, and CLOSE the file.

12         DATED December 23, 2020.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
